ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now Louis L. Bloom, the respondent in these pending disciplinary proceedings, and tenders his affidavit of resignation pursuant to Admission and Discipline Rule 23, Section 17.
Upon examination of the matters presented, we find that the respondent's affidavit meets the necessary elements set forth in Admis.Disc.R. 23, Section 17, that such resignation should be accepted, and that, accordingly, any proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the respondent, Louis L. Bloom, is hereby removed as a member of the Bar of this State and that the Clerk of this Court shall remove his name from the Roll of Attorneys. To be eligible for reinstatement at a future date, the respondent must comply with the provisions of Admis.Disc.R. 28, Section 4.
IT IS FURTHER ORDERED THAT, by reason of this resignation, all charges not previously adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to forward copies of this Order in accordance with the provisions of Admis.Disc.R. 28, Section 8(d) governing debarment and suspension.
All Justices concur.